Case 21-01269-KCF       Doc 4   Filed 06/29/21 Entered 06/29/21 15:04:37   Desc Main
                                Document      Page 1 of 5



UNITED STATES ATTORNEY’S OFFICE
RACHAEL A. HONIG
Acting United States Attorney
EAMONN O’HAGAN
Assistant U.S. Attorney
970 Broad Street, Suite 700
Newark, NJ 07102-2535
Tel: (973) 297-2067


Attorneys for the United States Department of Education


                   UNITED STATES BANKRUPTCY COURT
                        DISTRICT OF NEW JERSEY



In re
                                                     Chapter 7
FRANK COLABELLA,
                                                     Case No. 20-18108-KCF
              Debtor.
                                                     Judge: Hon. Kathryn C. Ferguson

FRANK COLABELLA,                                     Adv. Pro. No. 21-01269-KCF


              Plaintiff,

        v.

U.S. DEPARTMENT OF EDUCATION,

              Defendant.

                           ANSWER TO THE COMPLAINT

        Defendant, the United States Department of Education (“DOE” or

“Defendant”) by and through its undersigned counsel answers the Complaint to

Determine Dischargeability of Debts (“Complaint”) by Debtor and Plaintiff, Frank

Colabella (“Debtor” or “Plaintiff”) as follows:
Case 21-01269-KCF     Doc 4    Filed 06/29/21 Entered 06/29/21 15:04:37   Desc Main
                               Document      Page 2 of 5



                          PRELIMINARY STATEMENT

   1.   Paragraph 1 states a legal conclusion as to which no response is required.

                                         PARTIES

   2.   With respect to Paragraph 2, DOE admits that it is a government entity

with multiple office locations.

   3.   With respect to Paragraph 3, DOE is without knowledge or information

sufficient to form a belief as to the truth of the allegations.

   4.   With respect to Paragraph 4, DOE is without knowledge or information

sufficient to form a belief as to the truth of the allegations.

   5.   With respect to Paragraph 5, DOE admits knowledge of Plaintiff’s residence

at 57 Taurus Drive, Unit 4A, Hillsborough, New Jersey 08844 as listed in

Bankruptcy Petition No. 20-18108-KCF.


                           JURISDICTION AND VENUE

   6.   Admitted except to the extent Paragraph 6 erroneously alleges that the

above captioned bankruptcy case is a case under Chapter 13 of Title 11.

   7.   Admitted.

   8.   Admitted.

   9.   Admitted.

                           FACTUAL AND PROCEDURAL


   10. Admitted.



                                           2
Case 21-01269-KCF     Doc 4   Filed 06/29/21 Entered 06/29/21 15:04:37        Desc Main
                              Document      Page 3 of 5



   11. With respect to Paragraph 11, the contents of Plaintiff’s bankruptcy

docket under 20-18108-KCF speak for themselves.

   12.   With respect to Paragraph 12, DOE restates and incorporates its

 responses to the allegations in Paragraph 11 as if fully set forth herein.

   13.   With respect to Paragraph 13, DOE restates and incorporates its

 responses to the allegations in Paragraph 11 as if fully set forth herein.


   14. With respect to Paragraph 14, the Plaintiff’s bankruptcy schedules are

documents, the contents of which speak for themselves. By way of further answer,

DOE admits on or about September 15,1998, Plaintiff executed his first Federal

Direct consolidation promissory note (“First Note”) to secure his first Direct loans

(“First Direct Loans”) from DOE. DOE admits on or about January 2, 2006,

Plaintiff executed his second Federal Direct promissory note (“Second Note”) and

together with the First Note, the “Notes’’),to secure his Second Direct loans

(“Second Direct Loans” and together with the First Direct Loans, the “Loans’’),

from DOE. The Loans were disbursed in the amounts of $70,328.68, $183,050.04,

and $48,509.08 on various dates between October 19, 1998 and February 6, 2006.

The Loans were made by DOE under the William D. Ford Federal Direct Loan

Program under Title IV, Part D of the Higher Education Act of 1965, as amended,

20 U.S.C. 1087a et seq. (34 CFR. Part 685). A total of $273,755.31 in unpaid

interest was capitalized and added to the principle balance. DOE demanded

payment according to the terms of the Notes, and Plaintiff defaulted on his

                                          3
Case 21-01269-KCF       Doc 4   Filed 06/29/21 Entered 06/29/21 15:04:37      Desc Main
                                Document      Page 4 of 5



obligation on February 17, 2008. On or about October 3, 2011, a judgment was

entered against Plaintiff in favor of DOE by the United States District Court for

the District of New Jersey in the amount $511,421.44. To date, DOE has credited

a total of $5,129.05 in payments from all sources, including Treasury Department

offsets, if any, to the balance of the Loans. Altogether, the Plaintiff cumulatively

owes DOE $614,666.79.

   15.   With respect to Paragraph 15, DOE restates and incorporates its

 responses to the allegations in Paragraph 14 as if fully set forth herein.

   16. With respect to Paragraph 16, DOE is without knowledge or information

sufficient to form a belief as to the truth of the allegations.

   17. With respect to Paragraph 17, DOE is without knowledge or information

sufficient to form a belief as to the truth of the allegations.

   18. With respect to Paragraph 18, DOE is without knowledge or information

sufficient to form a belief as to the truth of the allegations.

                                         COUNT I

           DISCHARGEABILITY PURSUANT TO 11 U.S.C. §523 (A)(8)

   19.   DOE repeats its above responses to the allegations in the Complaint as if

 set forth in full herein.


   20. The allegations in the paragraph state a legal conclusion as to which no

response is required.




                                           4
Case 21-01269-KCF      Doc 4   Filed 06/29/21 Entered 06/29/21 15:04:37       Desc Main
                               Document      Page 5 of 5



   21. The allegations in the paragraph state a legal conclusion as to which no

 response is required.

   22.   With respect to Paragraph 22, DOE is without knowledge or information

 sufficient to form a belief as to the truth of the allegations except to extent

 Paragraph 22 of the Complaint states a legal conclusion as to which no response is

 required.

   23.   With respect to Paragraph 23, DOE is without knowledge or information

 sufficient to form a belief as to the truth of the allegations except to extent

 Paragraph 23 of the Complaint states a legal conclusion as to which no response is

 required.

   24.   The allegations in the paragraph state a legal conclusion as to which no

 response is required.




                                               RACHAEL A. HONIG
                                               Acting United States Attorney

                                               /s/ Eamonn O’Hagan
                                        By:    EAMONN O’HAGAN
                                               Assistant U.S. Attorney

                                               Attorneys for the United States
                                               Department of Education


Dated: June 29, 2021




                                           5
